DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0046], line 8, “slideably” should say “slidably”
Paragraph [0051], line 16, “the locking bar 104” should say “the locking bar 110”
Appropriate correction is required.

Claim Objections
Claims 1, 4, 10, 13, and 17 objected to because of the following informalities:  
Claim 1 lines 6 and 9; Claim 10 lines 6, 9, and 10; Claim 13 line 3; Claim 17 line 1,“the first and second rotation assemblies” should say “the first and the second rotation assemblies
Claim 1, line 8, “a lower frame” should say “the lower frame”
Claim 1, line 14, “a ground surface” should say “the ground surface”
Claim 4, line 1-2, “a ground surface” should say “the ground surface”
Claim 10, line 2-3, “a utility cart” should say “the utility cart”
Claim 10, line 5, “a rear portion” should say “the rear portion”
Claim 10, line 5, “a lower frame” should say “the lower frame”
Claim 13, line , “a first position” should say “the first position”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant is referring to since a first position was not set forth in claim 2. For examination purposes examiner has interpreted “the first position” to be “the first configuration” set forth in claim 2.
Claim 9 recites the limitation "the second position" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant is referring to since a second position was not set forth in claim 2. For examination purposes examiner has interpreted “the second position” to be “the second configuration” set forth in claim 2.
Claim 9 recites the limitation "the third position" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant is 
Claim 11 recites the limitation "the second configuration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends upon claim 10 which never claims a second configuration, so it is unclear what the applicant is referring to. For examination purposes the examiner has interpreted “the second configuration” to be “the second position” in claim 10. Additional it is noted that the examiner will be interpreting the three configurations of the apparatus claims and the three positions of both sets of method claims to be the exact same, just phrased differently. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (CN-105752147-A)

Regarding claim 1, Tachibana teaches A foldable cart (Foldable Baby carriage, item 1, fig.1, last paragraph on page 8, lines 1-2) comprising: 
an upper frame (The upper frame includes middle linkage component 16, handle rods 30 each including 30a and b, handle holding rod 31, upper brackets 32, and connectors 45, fig.3, as seen in one of the attached figures) extending generally upwards from a first rotation assembly (Includes locking mechanism 41 which has pin 37, holding parts 52, 53, and 54, lock receiving portion 56, locking member 50, lower bracket 40, etc. fig.3 and 14,  page 17 paragraph 3, as seen in one of the attached figures) and a second rotation assembly (Second rotation assembly includes all that is in the first rotation assembly just on the other side of the baby carriage 1, fig.3, as seen in one of the attached figures) when the cart is in a first configuration (First configuration is when the baby carriage 1 is in the unfolded state in fig.2, page 12, paragraph 1 under the header preferred embodiment, lines 5-6); 
a front portion (Includes front legs 14, front cross beam 18, wheel holding members 20, linkage rods 35 ,fig.3, as seen in one of the attached figures) of a lower frame (Lower frame includes everything from locking mechanism 41 over to leg mounting portion 16a and down as seen in one of the attached figures, Fig. 2) extending generally downwards and forwards from the first and second rotation assemblies (Front portion as previously described has linkage rods 35 which connect to rotation assembly 
a rear portion (Includes rear legs 15, rear crossbeam 19, locking tang 24, and rear linkage member 36, fig.1, as seen in one of the attached figures) of a lower frame extending generally downwards and rearwards from the first and second rotation assemblies (Rear portion as previously described attaches to lower bracket 40 apart of the rotation assemblies and extends downward and rearward as seen in figure 2) when the cart is in the first configuration; 
a first pair of wheels (item 11 with wheels 22, fig.3, page 12, 3rd paragraph under the Preferred Embodiment Header, lines 1-5) carried by the front portion of the lower frame for operational engagement with a ground surface (the first pair of wheels are attached to wheel holding member 20 part of the front portion of the lower frame, a ground surface is the material or ground that the wheels will engage with due to gravity and is typically a sidewalk or floor, fig.2); and 
a second pair of wheels (item 12 with wheels 26, fig.2, page 12, lines 1-5 and 15-18) carried by the rear portion of the lower frame (Fig.2) for operational engagement with a ground surface.

    PNG
    media_image1.png
    681
    509
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    624
    546
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    636
    510
    media_image3.png
    Greyscale


Regarding claim 2, Tachibana teaches wherein the cart is reconfigurable from the first configuration wherein the front portion of the lower frame is spaced apart from the rear portion of the lower frame in a longitudinal direction (Front portion and rear portion of baby carriage 1 are spaced apart as seen in figure 2, the longitudinal direction is horizontal to the ground surface that the wheels rest on and to both the left and right as 

Regarding claim 3, Tachibana teaches wherein the cart is reconfigurable from the second configuration to a third configuration (each connector 45 allows handle holding rod 31 to rotate relative to handle rod 30 allowing handle holding rod 31 to fold creating a third configuration, the folding down of holding rod 31 makes all parts of the upper frame adjacent the front and rear portions of the lower frame, Fig. 5, Page 14 paragraph 3) wherein the upper frame is adjacent the front and rear portions of the lower frame.

Regarding claim 4, Tachibana teaches wherein the first pair of wheels do not touch a ground surface (Fig.5 shows the second configuration but in this figure it can be seen that the whole baby carriage 1 has been rotated by looking at the orientation of the handle rod 30 so the first pair of wheels are in contact with the ground, if the whole baby carriage is not rotated the front wheels 11 will be off the ground as seen in an attached figure and the baby carriage can be leaned against the wall with the second pair of wheels locked by wheel locking mechanism 90, fig.19) when the cart is in the second configuration.

    PNG
    media_image4.png
    494
    715
    media_image4.png
    Greyscale

Regarding claim 8, Tachibana teaches wherein the cart is a stroller (Baby carriage is identical to a stroller, item 1, fig.1, last paragraph on page 8, lines 1-2).

Regarding claim 9, as best understood based on the multiple 35 U.S.C 112(b) issues identified above, Tachibana teaches wherein the cart is a utility cart when configured in the first position (First configuration is when the baby carriage 1 is in the unfolded state in fig.2, in this configuration the baby carriage 1 can be used as a utility carrying multiple different items, page 12, paragraph 1 under the header preferred embodiment, lines 5-6); a dolly when configured in the second position (Fig.5 depicts a rotated image of the second configuration, The rear portion of the lower frame moves forward and upward after having locking mechanism 41 is unlocked and the front portion moves upward, the 

Regarding claim 10, Tachibana teaches A method of reconfiguring a utility cart (Foldable Baby carriage is the utility cart and is able to be reconfigured due to it being foldable, item 1, fig.1, last paragraph on page 8, lines 1-2) comprising: 
	unlocking a first rotation assembly (First rotation assembly includes locking mechanism 41 which has pin 37, holding parts 52, 53, and 54, lock receiving portion 56, locking member 50, lower bracket 40, etc. fig.3 and 14, page 17 paragraph 3, as seen in one of the attached figures Open-close operation part 47 opens and closes locking mechanism 41, operation part 47 has operating handle 48 which slides left and right to lock and unlock the locking mechanism 41, item 47 is part of handle 43, Fig.4, 6, and 7, page 14-15, paragraph 5 on page 14 and paragraph 1 on page 15, lines 3-11,) and a second rotation assembly (Second rotation assembly includes all that is in the first rotation assembly just on the other side of the baby carriage 1, fig.3, as seen in one of the attached figures) of a utility cart; 
moving a rear portion (Rear portion includes rear legs 15, rear crossbeam 19, locking tang 24, and rear linkage member 36, fig.1, as seen in one of the attached figures) of a lower frame (Lower frame includes everything from locking mechanism 41 over to leg mounting portion 16a and down as seen in one of the attached figures, Fig. 
locking the first and second rotation assemblies in position (Open-close operation part 47 opens and closes locking mechanism 41, operation part 47 has operating handle 48 which slides left and right to lock and unlock the locking mechanism 41 in position, item 47 is part of handle 43, Fig.4, 6, and 7, page 14-15, paragraph 5 on page 14 and paragraph 1 on page 15, lines 3-11).



Regarding claim 12, Tachibana teaches wherein a second pair of wheels (item 12 with wheels 26, fig.2, page 12, lines 1-5 and 15-18) on the rear portion of the lower frame engage the ground surface (Fig.1 shows the second pair of wheels engaging the ground in the first position, Fig.5 shows the tilted second position and an attached figures shows the correct orientation where wheels 12 engage the ground) in the first and second positions.

Regarding claim 13, Tachibana teaches further comprising: 
moving an upper frame (The upper frame includes middle linkage component 16, handle rods 30 each including 30a and b, handle holding rod 31, upper brackets 32, and connectors 45, fig.3, as seen in one of the attached figures) of the utility cart from a first 

Regarding claim 18, Tachibana teaches A method of transporting materials comprising:
placing an item to be transported into a utility bin (basket item 5 is the utility bin and can carry many different items, fig.3, 30 , and 31, page 22, paragraph 2, lines 1-8) carried by a cart (Foldable Baby carriage is the cart, item 1, fig.1, last paragraph on page 8, lines 1-2) having an upper frame (The upper frame includes middle linkage component 16, handle rods 30 each including 30a and b, handle holding rod 31, upper brackets 32, and connectors 45, fig.3, as seen in one of the attached figures), a lower frame (Lower frame includes everything from locking mechanism 41 over to leg mounting portion 16a and down as seen in one of the attached figures, Fig. 2), a first pair of wheels (item 11 with wheels 22, fig.3, page 12, 3rd paragraph under the Preferred Embodiment Header, lines 1-5) operably connected to a front portion (Includes front legs 14, front cross beam 18, wheel holding members 20, linkage rods 35 ,fig.3, as seen in one of the attached figures) of the lower frame, and a second pair of wheels (item 12 with wheels 26, fig.2, page 12, lines 1-5 and 15-18) operably 
causing the cart to be moved relative to a ground surface (a ground surface is the material or ground that the wheels will be in contact with due to gravity and will typically be a sidewalk or floor, due to the nature of the cart having wheels, the cart will move relative to the ground surface it rests upon) while in a first position (First position is same as First configuration, which is when the baby carriage 1 is in the unfolded state in fig.2, page 12, paragraph 1 under the header preferred embodiment, lines 5-6) wherein the first pair of wheels and the second pair of wheels are engaged with the ground surface (the first pair of wheels and the second pair of wheels contact the ground surface in a first position due to gravity, fig.2); 
rotating the rear portion of the lower frame towards the front portion of the lower frame to a second position (Fig.5, The rear portion of the lower frame moves forward and upward after having locking mechanism 41 is unlocked and the front portion moves upward, the rear portion ends up adjacent to the rear portion, fig.5) wherein the first pair of wheels do not engage the ground surface (Fig.5 shows the second configuration but in this figure it can be seen that the whole baby carriage 1 has been rotated by looking at the orientation of the handle rod 30 so the first pair of wheels are in contact with the ground, if the whole baby carriage is not rotated the front wheels 11 will be off the ground as seen in an attached figure and the baby carriage can be leaned against the wall with the second pair of wheels locked by wheel locking mechanism 90, fig.19); and 


Regarding claim 19, Tachibana teaches further comprising: 
	removing the item to be transported from the utility bin (The item can be removed from the basket 5 acting as the utility bin since it has an open top as seen in Fig.3); and 
rotating the upper frame to a third position (each connector 45 allows handle holding rod 31 to rotate relative to handle rod 30 allowing handle holding rod 31 to fold creating a third configuration, the folding down of holding rod 31 makes all parts of the upper frame adjacent the front and rear portions of the lower frame, Fig. 5, Page 14 paragraph 3) wherein the upper frame is adjacent the first and second portions of the lower frame (After folding down holding rod 31 upper frame becomes adjacent the first and second portions of the lower frame).

Regarding claim 20, Tachibana teaches further comprising:
storing the cart in the third position (The third configuration is the same as the third position, where handle holding rod 31 is rotated relative to handle rod 30 by handle connector 45 creates a more compact baby carriage configuration for storage).

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (CN-105752147-A) in view of Dhand (US-20160200339-A1). 


However, Dhand teaches further comprising: a first utility bin (The first utility bin is basket 600 with upper frame 630 in fig.17, which sits in upper-level basket retainer 110 attached to the upper frame in fig.2 and 3, paragraph [0050]) in operable communication with the upper frame.
Tachibana and Dhand are both considered to be analogous to the claimed invention because they are in the same field of foldable cart. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachibana with the teachings of Dhand and include a first utility bin in operable communication with the upper frame. Adding the additional utility bin would create more storage area, allowing the baby carriage of Tachibana to store more items. Also adding the utility bin of Dhand would allow the user to pick up multiple items at once and bring it to the baby carriage from a different location or from the baby carriage to a different location, while the carriage remains in the same place. 

Regarding claim 6, Tachibana in combination with Dhand teaches wherein the first (Dhand basket 600 is removable from the cart, paragraph [0030], lines 1-7) and second 

Regarding claim 7, Tachibana in combination with Dhand teaches wherein the first (Dhand basket 600 has collapsible side walls 610 making the basket collapsible, Fig.17 and 18, paragraph [0045], lines 1-5 and 11-15) and second utility bins are collapsible (Tachibana basket 5 is made of a mesh cloth material allowing it be collapsible, page 22 paragraph 2).

Regarding claim 14, Tachibana teaches the method of reconfiguring a utility cart of claim 13 and further comprising: a second removable utility bin (basket item 5 is the utility bin, fig.3, 30 , and 31, page 22, paragraph 2, lines 1-8) in operable communication with the front portion of the lower frame (Basket 5 attaches to the pins 38 on the front portion of the lower frame by connecting belts 120, fig.31), but fails to teach wherein the cart further comprises: a second removable utility bin in operable communication with the front portion of the lower frame.
However, Dhand teaches wherein the cart further comprises: a first removable utility bin (The first utility bin is basket 600 with upper frame 630 in fig.17, which sits in upper-level basket retainer 110 attached to the upper frame in fig.2 and 3, paragraph [0050]) in operable communication with the upper frame.
Tachibana and Dhand are both considered to be analogous to the claimed invention because they are in the same field of foldable cart. Therefore, it would have 


Regarding claim 15, Tachibana in combination with Dhand teaches further comprising: 
	removing the first utility bin from the upper frame before rotating the upper frame into the third position (Dhand basket 600 is removable from the cart and can be removed prior to folding or stay attached during folding, paragraph [0030], lines 1-7).

Regarding claim 16, Tachibana in combination with Dhand teaches further comprising: 
	removing the second utility bin from the front portion of the lower frame before rotating the rear portion of the lower frame into the second position (Tachibana, basket 5 acting act the second utility bin can be removed from the front portion of the lower frame by undoing connecting belts 120 from connecting pins 38, due to the design of the basket 5 it can be removed from the lower frame in any configuration or position, fig.3, 30, and 31, page 22 paragraphs 2 and 3).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (CN-105752147-A) in view of Garrison US-10737712-B2. 

Regarding claim 17, Tachibana teaches wherein unlocking the first and second rotation assemblies are accomplished by a lockable handle (Open-close operation part 47 opens and closes locking mechanism 41, operation part 47 has operating handle 48 which slides left and right to lock and unlock the locking mechanism 41, item 47 is part of handle 43, Fig.4, 6, and 7, page 14-15, paragraph 5 on page 14 and paragraph 1 on page 15, lines 3-11), but fails to teach by a rotating handle.
However, Garrison teaches wherein unlocking is accomplished by rotating a lockable rotating handle (Rotatable grip 96 pulls on cable 92 releasing pin 48 when rotated and unlocks bracket 24 acting as the rotation assembly, Fig.3, 5 , and 6, column 5, lines 9-21).
Tachibana and Garrison are both considered to be analogous to the claimed invention because they are in the same field of foldable carts. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tachibana with the teachings of Garrison and have the unlocking accomplished by rotating a lockable rotating handle instead of sliding a lockable handle like that of Tachibana. Both Tachibana provide a way to pull a cable to unlock the rotation assembly. It is known in the art that the sliding handle of Tachibana and the rotating handle of Garrison is a simple substitution. Adding the rotating handle of Garrison would provide and easier way of unlocking the rotation . 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiang (US-20210022314-A1) teaches foldable pet stroller with rotation assemblies, utility bins, frame, locking handle, different configurations, and wheels. Liao (US-20200283051-A1) teaches a foldable cart with rotation assemblies, locking mechanisms, different configurations, frame, and wheels. Williams (US-20190351929-A1) teaches a stroller with a frame, wheels, rotation assemblies, rotating locking mechanism in the handle, and different configurations. Lai (US-7401803-B1) teaches a stroller with rotation assemblies having locking mechanism, wheels, frame, and different configurations. Chen (US-20130147161-A1) teaches a foldable stroller with frame, wheels, rotating handle locking mechanism, and different configurations. Zehfuss (US-20130113185-A1) teaches a baby stroller that has a utility bin, wheels frame members, foldable creating different configurations, rotation assemblies, and unlocking mechanism in handle. Dotley (US-20100219616-A1) teaches a foldable stroller having rotation assemblies, wheels, frame members, unlocking item in handle, and different configurations. Kim (US-20200331510-A1) teaches a baby carriage with frame, utility bins, and wheels. Plested (US-20180043917-A1) teaches a collapsible stroller with a rotating handle unlocking mechanism, frame members, wheels, and foldable comfigurations. Popp (US-20170217470-A1) teaches a baby carriage with frame 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618